Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 1 of 26




            EXHIBIT B
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 2 of 26




 IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                        OF PENNSYLVANIA




FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
               Plaintiffs,                                          No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY and
ALBERT EINSTEIN HEALTHCARE
NETWORK
               Defendants




Responses and Objections of Independence Blue Cross, LLC to Document Subpoena
                       Served by Jefferson Health System

        In accordance with the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 45,

non-party Independence Blue Cross, LLC (“Independence”) hereby provides responses and asserts

objections to the Subpoena to Produce Documents, Information or Objects or to Permit Inspection

of Premises in Civil Action, which was served by Jefferson Health System (“the Jefferson

Subpoena”) and all Subpoenas that seek to adopt the Jefferson Subpoena by reference or that seek

the production of the same items.


General Objections:

        Independence’s responses are made subject to the following General Objections,

which apply to each and every Document Request in the Jefferson Subpoena and are

incorporated into each and every response below as if fully set forth therein:

        a.      Independence objects to the Document Requests to the extent they seek

information that is protected from discovery by the attorney-client privilege, the work

OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 3 of 26




product doctrine, or any other applicable privilege, rule or duty of confidentiality that

precludes or limits the disclosure of information.


        b.      Independence objects to the Document Requests to the extent they seek

information that is not relevant to the claims or defenses of any party and/or are not

proportional to the needs of the case.

        c.      Independence objects to the Document Requests to the extent they are

vague, ambiguous, or do not describe the information, item, or category of information

sought with reasonable particularity.

        d.      Independence objects to the Document Requests to the extent they are

overly broad or harassing in nature, would cause unreasonable annoyance, embarrassment,

oppression and/or would impose obligations on a non-party that are unduly burdensome,

expensive, cumulative, duplicative, or unnecessary.

        e.      Independence objects to the Document Requests to the extent they seek

items or information that have already been provided to any of the Parties or that are

otherwise available to any of the Parties, including, but not limited to, materials that are

publicly available, materials that are in the possession or control of any of the Parties or

that are readily obtainable from other sources, because such requests impose an

unnecessary and undue burden and expense upon Independence.

        f.      Independence objects to the Document Requests including the Instructions

and Definitions to the extent they seek to place burdens and/or obligations upon

Independence greater than those authorized by the Federal Rules of Civil Procedure.


        g.      Independence objects to requests for “all documents relating to” a topic

because they are inherently overbroad and sweep in documents of no particular


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 4 of 26




importance but cost Independence substantial time, effort and money to gather and

produce.


        h.      Independence objects to the Document Requests to the extent they impose

undue burdens on senior management and distract them from performing their regular

work, especially in light of the current pandemic, inasmuch as Independence is not a party

to the litigation.


        i.      Independence objects to duplicating information previously provided to the

FTC and/or that the FTC obtained from other sources.


        j.      Independence objects to the Document Requests to the extent they seek

details about Independence’s past or present business plans, business strategies, or

business dealings that are unrelated to the Proposed Transaction and Merger Review

and/or are intended to harass, intimidate, embarrass or coerce a non-party for providing

information to government agencies that are conducting a Merger Review.


Responses and Objections to numbered Document Requests:

        1.      A copy of each organizational chart and personnel directory for

Independence Blue Cross, LLC in effect since January 1, 2018.

        Response/Objection: Independence objects to the request for “each

        organizational chart and personnel directory” since 2018 as vague, overbroad,

        unduly burdensome and irrelevant, as the vast majority of Independence’s

        personnel do not possess information or materials that are relevant to the

        Merger Review. Independence has produced specific organization charts

        requested by Jefferson’s counsel for 2020 and 2018.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 5 of 26




        2.      All documents relating to the Proposed Transaction, the Merger Review,

the Investigation, the Administrative Proceeding, or this Litigation, including but not

limited to, all documents and communications relating to Your communications with

Plaintiffs, the potential effect of the Transaction on Your business or the business of any

other healthcare provider, and/or any efforts by You to oppose, prevent, delay, or

terminate the proposed Transaction.

        Response/Objection:    Independence objects to this request as vague, overly

        broad and improper, since it imposes unnecessary, duplicative and undue burden

        and expense upon Independence. It is overbroad, over-inclusive, unduly

        burdensome, time consuming, expensive, unproductive and harassing since the

        Proposed Transaction has been highly publicized and involves prominent health

        care providers in the Greater Philadelphia Area, so that searching “all

        documents” that might mention the Proposed Transaction or Merger Review

        would require Independence to spend inordinate and unwarranted time searching

        and reviewing documents. Also, the request is duplicative and unnecessary

        because Independence previously produced relevant documents to the Plaintiffs,

        which Plaintiffs have made available to Defendants. Independence is willing to

        discuss ways to narrow the request to determine if its objectionable nature can be

        resolved. Without waiver of the foregoing objections, Independence is willing to

        produce all communications between the Plaintiffs and Independence that pertain

        to the Merger review and Independence is willing to search for non-privileged

        communications regarding the Proposed Transaction between: (i) Paul

        Staudenmeier and the Plaintiffs; and (ii) Paul Staudenmeier and other

        Independence employees and officers.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 6 of 26




        3.      All documents and communications relating to, referenced in, reviewed

for, or that form the basis for the statements made in Your Declaration (including any

drafts) and all documents reflecting communications between You and Plaintiffs or any

other party related to the Declaration.

        Response/Objection: Independence objects to this request as vague, overly

        broad, and imposing unnecessary and undue burden and expense upon

        Independence, since it appears to ask for all documents relating to the subject

        matters of the Declaration. Independence is willing to discuss ways to narrow

        the request to determine if its objectionable nature can be resolved. Without

        waiver of the foregoing objections, Independence is agreeable to producing

        documents, if any, that Paul Staudenmeier reviewed in preparing the

        Declaration, to the best of his recollection, as well as non-privileged internal

        communications of Mr. Staudenmeier, if any, concerning the preparation of the

        Declaration.

        4.      Documents and data sufficient to identify each commercial, Managed

Medicaid, and Managed Medicare product You offer in the Greater Philadelphia Area,

including the providers who are in each product, the prices that such healthcare providers

are paid pursuant to such products, the benefit plan design for each product, and the

annual enrollment for each product.

        Response/Objection: Independence objects to this request as overly broad and

        unduly burdensome, time consuming, expensive, and harassing due to the

        magnitude of the request and the unnecessary and undue burden and expense it

        would impose on Independence. Also, Independence already produced numerous

        provider contracts to the Plaintiffs that include rate information and information


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 7 of 26




        about the various products offered by Independence. In addition, both of the

        Defendants received extensive information from Independence over time relating

        to this topic and Independence does not offer Managed Medicaid Products. .

        Independence is willing to discuss ways to narrow the request to determine if its

        objectionable nature can be resolved. Also, without waiving the foregoing

        objections, Independence is willing to provide an example of each general type or

        class of commercial and managed Medicare product that it offers and general

        enrollment information for each, to the extent it does not duplicate information

        previously produced to the Plaintiffs.

        5.      All documents assessing, discussing, describing or analyzing the

advantages, disadvantages and benefits of each health system, hospital, or other facility

that provides inpatient services, outpatient services, or Acute Rehab Services in the

Greater Philadelphia Area for purposes of its inclusion in any healthcare network You or

Your competitors provide.

        Response/Objection: Independence objects to this request as vague, overly broad

        and improper, and because it would impose unnecessary and undue burden and

        expense upon Independence.      Independence is willing to discuss ways to narrow

        the request to determine if its objectionable nature can be resolved.

        6.      All documents that You rely on or utilize to prepare for negotiations

for a contract or contract renewal for each healthcare provider that provides inpatient

general acute care services, outpatient services, or Acute Rehab Services in the

Greater Philadelphia Area for purposes of its inclusion in any healthcare network

for You or Your competitors.




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 8 of 26




        Response/Objection: Independence objects to this request as vague, overly

        broad and irrelevant, and because it would impose unnecessary and undue

        burden and expense upon Independence. Also, Independence previously

        produced documents that pertained to contract negotiations involving

        Jefferson and Einstein. Independence is willing to discuss ways to narrow

        the request to determine if its objectionable nature can be resolved.

         7.     Documents and communications relating to the formation, strategy, and

development of each of the commercial networks You offer in the Greater Philadelphia

Area, including but not limited to, documents and communications reflecting Your pricing

and negotiation strategies with general acute care and Acute Rehab Services providers,

documents discussing or analyzing the desirability and attractiveness of such providers for

inclusion in Your commercial networks, documents discussing or analyzing the differences

or gaps between Your commercial networks and Your rivals’ networks, documents

discussing the extent to which providers are competitors or substitutes, documents

reflecting or discussing the cost or quality of healthcare providers, and documents and

communications reflecting Your rationale for including or excluding any healthcare

provider from a product or network in the Greater Philadelphia Area.

         Response/Objection: Independence objects to this request since it is vague, overly

         broad, burdensome and irrelevant as it does not pertain to the Merger Review or

         any party’s claims or defenses. Independence is willing to discuss ways to narrow

         the request to determine if its objectionable nature can be resolved.

         8.     Documents and communications discussing or analyzing healthcare

providers in the Greater Philadelphia Area that You, employers, or Your members view

as comparable or substitutable with Jefferson (including any of its facilities) or Einstein


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 9 of 26




(including any of its facilities) with respect to the services and/or geographic coverage

that each offer.

         Response/Objection: Independence objects to this request as vague, overly broad

         and improper and because it would impose unnecessary and undue burden and

         expense upon Independence. Independence is willing to discuss ways to narrow

         the request to determine if its objectionable nature can be resolved.

         9.     All documents and communications related to or discussing Your

“bargaining position” or “bargaining power,” as those terms are used in paragraph 10

of the Declaration, relative to either Jefferson or Einstein.

         Response/Objection: Independence object this this request since it vague,

         takes words out of context and would impose undue burden and expense upon

         a non-party. Independence is willing to discuss ways to narrow the request to

         determine if its objectionable nature can be resolved.

         10.    Documents or data sufficient to show patient travel patterns and distances

patients will travel for inpatient general acute care services or Acute Rehab Services in the

Greater Philadelphia Area.

         Response/Objection: Independence objects to this request as vague, overly

         broad and improper and because it would impose unnecessary and undue

         burden and expense upon Independence. Independence is willing to discuss

         ways to narrow the request to determine if its objectionable nature can be

         resolved.

        11.     Documents sufficient to show the incentives You create in order to direct

patients to certain healthcare facilities in the Greater Philadelphia Area for care including,

by way of example, financial incentives You provide to healthcare providers (e.g.,


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 10 of 26




physicians) and/or financial incentives You provide to patients (e.g., tiered networks or

forms of value-based insurance design).

        Response/Objection: Independence objects to this request as vague, overbroad

        and unduly burdensome, time consuming, expensive, and harassing because of the

        magnitude of the request. Also, Independence already produced various provider

        contracts to the Plaintiffs and both of the Defendants received extensive

        information from Independence over time relating to this topic. Independence is

        willing to discuss ways to narrow the request to determine if its objectionable

        nature can be resolved.

        12.     Documents discussing, analyzing, or reflecting the prices for Jefferson,

Einstein, and other healthcare providers in the Greater Philadelphia Area when

participating in the commercial products You offer, including any historical analyses of

or data describing hospitals’ or health systems’ pricing over time, from January 1, 2016 to

the present.

        Response/Objection: Independence objects to this request as vague, ambiguous,

        overbroad and unduly burdensome, time consuming, expensive, and harassing

        because of the magnitude of the request. Independence previously provided

        reimbursement rate information to the FTC and should not be compelled to

        duplicate that effort. However, without waiving the foregoing objections,

        Independence is willing to produce documents sufficient to show the comparative

        rate information that it utilizes during hospital contract negotiations.

        13.     Documents related to Your strategy and rationale for reimbursement

changes in Your contract with Einstein, including but not limited to any rationale related

to Einstein’s proposed acquisition by Jefferson.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 11 of 26




        Response/Objection: Independence will search for responsive non-privileged

        documents the extent they were not previously produced to the Plaintiffs.

        14.     Documents related to Your strategy and rationale for, and the impact on

reimbursement paid to, Einstein due to the actual or attempted reclassification of Einstein

Medical Center Philadelphia from an academic medical center to a high-end community

hospital, and the actual or attempted reclassification of Einstein Medical Center

Montgomery from a high-end community hospital to a standard community hospital, or

other similar actual or attempted classification changes.

        Response/Objection: Independence objects this request as overly broad,

        burdensome and irrelevant. However, without waiver of the foregoing objections,

        Independence is willing to search for non-privileged documents exchanged by

        Paul Staudenmeier and member of his team since January 1, 2016, that refer to

        Einstein Medical Center Philadelphia as a “high end community hospital” and

        Einstein Medical Center Montgomery as a “standard community hospital.”

        15.     Documents sufficient to show the prices each general acute care hospital or

healthcare provider in the Greater Philadelphia Area charges You for inpatient general

acute care services, outpatient services, physician services, or Acute Rehab Services,

separately for each of Your commercial health insurance products sold primarily to

employer groups and other plan sponsor or to individuals not receiving coverage through

Medicare or Medicaid programs.

        Response/Objection: Independence objects that this request is overly broad,

        burdensome and irrelevant. Also, Independence previously produced contracts to

        the Plaintiffs that included rate information and Independence does not offer

        Managed Medicaid Products. . However, without waiver of the foregoing


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 12 of 26




        objections, Independence is willing to produce documents sufficient to show the

        comparative hospital charges and rate information that it utilizes during hospital

        contract negotiations.

        16.     Documents and data sufficient to show inpatient facility claims, including

but not limited to Acute Rehab Services claims associated with either inpatient

rehabilitation facilities or skilled nursing facilities, by individual patient for each of the

health care facilities who participated in any of Your products in the Greater Philadelphia

Area from January 1, 2016 to the present, including information on each patient’s five-

digit patient zip code, Case Mix Group (“CMG”), Resource Utilization Group (“RUG”),

and other relevant procedure and diagnosis codes, as well as payments associated with

each claim (allowed amounts, charges etc.). A full list of requested claims data fields can

be found in Appendix 1. To the extent any of this information has already been produced

to Plaintiffs, we are willing to meet and confer.

        Response/Objection: Independence objects to this request because it produced

        extensive claims data to the Plaintiffs that is responsive to this request and is

        responsive to many of the other requests. Independence is willing to discuss ways

        to narrow the request to determine if a focused, non-repetitive data pull would be

        appropriate.

        17.     Documents and communications reflecting the prices and terms on which

You or any Third Party healthcare providers of general acute care or Acute Rehab

Services in the Greater Philadelphia Area are or were willing to participate in any of

Your actual or contemplated tiered network or narrow network commercial products,

including but not limited to Your PPO Tiered Network product, Your Keystone HMO

Proactive product, and Your Keystone 65 Focus product.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 13 of 26




        Response/Objection: Independence objects to this request as vague,

        unintelligible, overbroad and unduly burdensome. Independence previously

        produced various contracts to the Plaintiffs that pertain to Acute Rehab Services

        providers, which include information about the networks offered by

        Independence. Also, both of the Defendants received extensive information from

        Independence over time relating to Independence’s networks. Independence is

        willing to discuss ways to narrow the request to determine if its objectionable

        nature can be resolved.

        18.     All documents related to instances in which a provider proposed that it

would agree to accept lower rates in exchange for a preferred benefit tier if You agreed

to place either Jefferson or Einstein in a less preferential benefit tier, as part of a

negotiation process generally described in paragraph 6 of Your Declaration.

        Response/Objection: Independence objects that this request, in part, because it

        seeks information that is equally available to the Plaintiffs andIndependence

        previously produced contracts to the Plaintiffs that pertain to this topic.

        However, without waiver of the foregoing objections, Independence is willing to

        discuss ways to narrow the request to determine if its objectionable nature can be

        resolved.

        19.     Documents discussing the financial condition of hospitals in the Greater

Philadelphia Area, including the impact of that financial condition on the prices paid to the

hospital, on the quality of services provided at the hospital, on Medicare and/or Medicaid

patient populations, and on the hospital’s likelihood of insolvency.

        Response/Objection: Independence objects to this request as overbroad and

        unduly burdensome, irrelevant, time consuming, expensive, and harassing because


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 14 of 26




        of the magnitude of the request. Also, Independence does not offer Managed

        Medicaid Products. Independence is willing to discuss ways to narrow the request

        to determine if its objectionable nature can be resolved. Without waiver of the

        foregoing objections, Independence is willing to search for responsive non-

        privileged documents, if any, exchanged by Paul Staudenmeier and member of his

        since January 1, 2016, that refer to Einstein’s financial condition.

        20.     Documents related to Your assessment of Einstein’s financial condition or

analysis of the impact of Einstein’s possible financial deterioration or failure on

reimbursement rates or provider services in the Greater Philadelphia Area.

        Response/Objection: Independence objects to this request as vague, ambiguous,

        overbroad and unduly burdensome. Without waiver of the foregoing objections,

        Independence is willing to search for responsive non-privileged documents, if

        any, exchanged by Paul Staudenmeier and members of his team since January 1,

        2016, that refer to Einstein’s financial condition.

        21.     Documents or data sufficient to show physician referral patterns in the

Greater Philadelphia Area for inpatient general acute care services, outpatient services, or

Acute Rehab Services, including any analyses of trends in or the expected future of how

these referral patterns may change.

        Response/Objection: Independence objects to this request as vague, ambiguous,

        overbroad and unduly burdensome. Independence is willing to discuss ways to

        narrow the request to determine if its objectionable nature can be resolved.

        22.     All documents related to Your use of pre-certification for any acute rehab

admission at an inpatient rehab facility (“IRF”), including but not limited to Your ability




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 15 of 26




to steer patients from one IRF to another or from an IRF to another post-acute care

provider, including but not limited to, a skilled nursing facility (“SNF”).

        Response/Objection: Independence objects to this request as vague, ambiguous,

        overly broad and unduly burdensome. Also, Independence previously produced

        documents to the Plaintiffs that included Medical Policies and Interqual Criteria.

        Independence is willing to discuss ways to narrow the request to determine if its

        objectionable nature can be resolved.

        23.     All documents related to the scope and composition of the Acute Rehab

Services provider network You believe is necessary to serve your members in the

Greater Philadelphia Area.

        Response/Objection: Independence objects to this request as vague, ambiguous,

        overly broad and unduly burdensome. Independence is willing to discuss ways to

        narrow the request to determine if its objectionable nature can be resolved.

        24.     All documents relating to the marketing of Acute Rehab Services to Your

members in the Greater Philadelphia Area, including all documents relating to

communications with insurance brokers, employers, or members regarding plans or

strategies to market post-acute services to Your members.

        Response/Objection: Independence is willing to conduct a search to determine if it

        has responsive documents.

        25.     All documents reflecting Your ability to bargain for or negotiate lower rates

for Acute Rehab Services provided by Jefferson’s Magee Rehabilitation Hospital due to the

presence of Einstein’s MossRehab, and all documents reflecting Your ability to bargain for

or negotiate lower rates for Acute Rehab Services provided by Einstein’s MossRehab due




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 16 of 26




to the presence of Jefferson’s Magee Rehabilitation Hospital, as described in paragraph 31

of Your Declaration.

        Response/Objection: Independence is willing to conduct a search to determine if it

        has responsive documents.

         26.     Documents and data sufficient to show the extent to which Your

members residing in the Greater Philadelphia Area obtain Acute Rehab Services

in New Jersey or elsewhere outside of the Greater Philadelphia Area.

         Response/Objection: Independence objects that it previously produced

         extensive claims data to the Plaintiffs. Independence is willing conduct an

         additional limited search of claims data that is not repetitive and/or

         burdensome.

         27.     All documents related to contracting with SNFs to provide Acute Rehab

Services in the Greater Philadelphia Area.

         Response/Objection: Independence objects to this request as vague, overbroad,

         irrelevant and unduly burdensome. Without waiving the foregoing objections,

         Independence is willing produce contracts with SNF’s that were not previously

         produced to the Plaintiffs.

         28.     Documents and communications discussing or analyzing Your

competitors or competition in the sale of commercial health insurance, Managed

Medicare, or Managed Medicaid products in the Greater Philadelphia Area, including,

but not limited to, market shares by product or customer segment and competition from

Health Partners Plans.

         Response/Objection: Independence objects to this request since it is vague,

         overly broad, burdensome, and irrelevant as it does not pertain to the Merger


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 17 of 26




         Review or any party’s claims or defenses. Also, Independence does not offer

         Managed Medicaid Products. Independence is willing to discuss ways to narrow

         the request to determine if its objectionable nature can be resolved.

         29.     Documents discussing Your plans to acquire, control, or affiliate with

healthcare providers and physicians in the Greater Philadelphia Area.

        Response/Objection: Independence objects to this request since it is vague, overly

        broad, burdensome, and irrelevant as it does not pertain to the Merger Review or

        any party’s claims or defenses. Independence is willing to discuss ways to narrow

        the request to determine if its objectionable nature can be resolved.

         30.     Documents and communications discussing the Delaware Valley

Accountable Care Organization (“DVACO”), including but not limited to, Your analysis

of the DVACO as a possible provider in Your health plans and whether to contract (and

on what terms) with the DVACO for participation in Your health plans.

         Response/Objection: Independence objects to this request since it is vague,

         overly broad, burdensome, and irrelevant as it does not pertain to the Merger

         Review or any party’s claims or defenses and because it is intended to harass,

         intimidate, embarrass or coerce a non-party for providing information to

         government agencies that are conducting a Merger Review.

         31.     Documents and communications discussing Your participation in the

request for proposal the DVACO issued to select a third party administrator for

Jefferson’s employee medical benefits plan, including but not limited to Your

efforts and strategies to retain Your role as the third party administrator for

Jefferson’s employee medical benefits.




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 18 of 26




        Response/Objection: Independence objects to this request since it is vague, overly

        broad, burdensome, and irrelevant as it does not pertain to the Merger Review or

        any party’s claims or defenses and because it is intended to harass, intimidate,

        embarrass or coerce a non-party for providing information to government

        agencies that are conducting a Merger Review.

         32.     Documents reflecting the actual and/or projected impact of the

closure of any general acute care or acute rehab hospital, including but not limited

to Hahnemann University Hospital, St. Joseph’s Hospital, and Mercy Philadelphia

Hospital, on patient access and pricing for inpatient general acute care services,

outpatient services, or Acute Rehab Services in the Greater Philadelphia Area.

        Response/Objection: . Independence objects to this request as overly broad and

        unduly burdensome, time consuming, expensive, and harassing due to the

        magnitude of the request and the unnecessary and undue burden and expense it

        would impose on Independence. Independence is willing to discuss ways to

        narrow the request to determine if its objectionable nature can be resolved.

         33.     Documents and communications related to Your strategy and rationale for

any proposed or contemplated merger, affiliation, joint venture, or other transaction

among You, Temple University and/or Temple University Health System (“Temple”),

and Einstein, including but not limited to all communications with any consultants hired

by You and/or Temple.

        Response/Objection: Independence objects to this request since it is vague, overly

        broad, burdensome, and irrelevant as it does not pertain to the Merger Review or

        any party’s claims or defenses. Also, the request is objectionable since it seeks

        information that was previously obtained by the Plaintiffs from other sources.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 19 of 26




        Independence is willing to discuss the basis for this request to determine whether a

        more limited request may be proper

         34.     Documents and communications that You, Your employees, and/or Your

agents had with Einstein or its employees, including but not limited to Einstein President

and CEO Barry Freedman, regarding any contemplated, potential, or actual merger,

affiliation, joint venture, or other transaction between the University of Pittsburgh

Medical Center and Einstein, including the dates of Your communications and the

persons involved.

        Response/Objection: Independence objects to this request since it is vague,

        overly broad, burdensome and irrelevant as it does not pertain to the Merger

        Review or any party’s claims or defenses. Also, the request is intended to harass

        to harass, intimidate, embarrass or coerce a non-party since it admittedly is

        requesting information that is or should be in the possession of Einstein.

        Independence is willing to discuss the basis for this request to determine whether

        a more limited request may be proper

         35.     Documents and communications that You, Your employees, and/or Your

agents had with any federal, state, or local government employee regarding any

contemplated, potential, or actual merger, affiliation, joint venture, or other transaction

with Einstein and any entity, including but not limited to Jefferson, Temple, and the

University of Pittsburgh Medical Center, including the dates of Your communications

and the persons involved.

        Response/Objection: Independence objects to this request since it is vague,

        overly broad, burdensome and irrelevant as it does not pertain to the Merger




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 20 of 26




        Review or any party’s claims or defenses. Independence is willing to discuss the

        basis for this request to determine whether a more limited request may be proper.

         36.     Documents sufficient to identify all meetings and/or telephone

conferences, whether scheduled or ad hoc, at which the proposed Einstein and Jefferson

transaction was discussed, including the identification of all participants involved in such

communications.

        Response/Objection: Independence objects to this request as vague, overly

        broad and improper, since it imposes unnecessary, duplicative and undue

        burden and expense upon Independence. It is overbroad, unduly

        burdensome, time consuming, expensive, unproductive and harassing since

        the Proposed Transaction has been highly publicized and involves

        prominent health care providers in the Greater Philadelphia Area, so that

        searching for information about “all meetings and/or telephone

        conferences” that might have included some discussion about the Proposed

        Transaction would require Independence to spend inordinate and

        unwarranted time searching and reviewing documents. Independence is

        willing to discuss ways to narrow the request to determine if its

        objectionable nature can be resolved.

         37.     Documents and communications (including text messages) that You, Your

employees, and/or Your agents had with Jefferson or its employees, including but not

limited to Stephen K. Klasko, regarding Your contract negotiations with Jefferson (and

any of its facilities),including but not limited to, the potential termination of Jefferson’s

contract(s) with You, and Your participation in the request for proposal process with the

DVACO.


OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 21 of 26




        Response/Objection: Independence objects to this request as burdensome,

        irrelevant and improper. Jefferson is requesting materials that are admittedly in

        its own possession and control and the request serves no legitimate purpose.

        Also, the request is unrelated to the Merger Review or any party’s claims or

        defenses and it is intended to harass, intimidate, embarrass or coerce a non-party

        for providing information to government agencies that are conducting a Merger

        Review.

         38.     Documents and communications related to Your strategy and rationale for

Your contract negotiations with Jefferson and the potential termination of Jefferson’s

contract(s) with You.

        Response/Objection: Independence objects to this request since it is vague,

        overly broad, burdensome and irrelevant as it does not pertain to the Merger

        Review or any party’s claims or defenses. The request also is intended to

        harass to harass, intimidate, embarrass or coerce a non-party to the extent it

        seeks information about Independence’s “strategy and rationale” relating to

        contract negotiations that were completed long ago and the information,

        documents and data that were exchanged during the contract negotiations is or

        should be in the possession of Jefferson.

         39.     Documents and communications related to any limit of patient lives that

You place on Jefferson’s or Einstein’s participation in Your Keystone Managed Medicaid

product.

        Response/Objection: Independence objects to this request since it is vague,

        overly broad, burdensome and irrelevant as it does not pertain to the Merger



OMC\4811-8305-1710.v1-6/4/20
          Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 22 of 26




          Review or any party’s claims or defenses. Also, Independence does not offer a

          Managed Medicaid product.

           40.     All documents related to Your contract negotiations with Tower Health,

    including but not limited to the contract dispute that occurred in 2017 and is referenced

    in the October 6, 2017 Philadelphia Inquirer article by Bob Fernandez, entitled

    Uncertainty for 120,000 ends as Independence Reaches Deal with Tower Health.1

          Response/Objection: Independence objects to this request since it is vague,

          overly broad, burdensome, and irrelevant as it does not pertain to the Merger

          Review or any party’s claims or defenses and because it is intended to harass,

          intimidate, embarrass or coerce a non-party for providing information to

          government agencies that are conducting a Merger Review.


                                                    /s/ Richard P. Limburg
                                                    Thomas A. Leonard (ID. #14781)
                                                    Richard P. Limburg (ID. #39598)
                                                    Obermayer Rebmann Maxwell
                                                    & Hippel LLP
                                                    Centre Square West
                                                    1500 Market Street, 34th Fl.
                                                    Philadelphia, PA 19102
                                                    Attorneys for Independence Blue Cross,
                                                    LLC




1
  https://www.inquirer.com/philly/business/crisis-for-120k-patients-passes-as-independence-reaches-deal-
with-tower-health-20171006.html
OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 23 of 26




                                    Appendix 1

Claims Data Requests:

1              Submit (in electronic, machine readable format), for each inpatient
               admission or discharge at any general acute care hospital, inpatient
               rehabilitation facility, or skilled nursing facility that participated in
               any of your products in the Greater Philadelphia Area that
               occurred in the period January 1, 2016 to the present:
 1(a)          A unique patient identifier and a unique inpatient admission
               identifier
 1(b)          The identity of the general acute care hospital, inpatient
               rehabilitation facility, or skilled nursing facility at which the
               patient received the inpatient care, the address of the facility
               (including the ZIP code), and any facility identification
               number used for reimbursement purposes
 1(c)          The patient's city, town, or village of residence; the patient's
               county of residence; and the patient's 5-digit ZIP code of residence
 1(d)          The patient's Gender and Age in years
 1(e)          The date of admission and date of discharge
 1(f)          The primary Diagnosis Related Group ("DRG" or "MSDRG")
               associated with the patient's admission and the version for the
               reported Diagnosis Related Group
 1(g)          The primary and secondary ICD9 or ICD10 diagnosis or
               procedure codes associated with the patient's admission
 1(h)          For services rendered at a rehabilitation facility or skilled
               nursing facility, the HIPPS code, case mix group (“CMG”),
               resource utilization group ("RUG"), tier within the CMG or
               RUG, and designated weight associated with the tier, associated
               with the patient's admission
 1(i)          The source of the patient (e.g., transfer or referral from
               another provider), including the identity of any transferring or
               referring provider and, for general acute care admissions,
               whether the source or point of origin of admission was the
               hospital’s emergency department
 1(j)          The specific name and type (e.g., HMO, POS, PPO, etc.) of
               the health plan product



OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 24 of 26




                                 20




OMC\4811-8305-1710.v1-6/4/20
        Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 25 of 26




 1(k)          The identity of any secondary sources of payment and amounts
               paid by those sources
 1(l)          The billed charges of the facility, the allowed amount under the
               patient's health plan, and the amount actually paid by the health
               plan
 1(m)          Any additional amounts paid or to be paid by the patient to
               the facility under the patient's health plan, including (and
               listed separately):
 1(m)(i)       the deductible amount;
 1(m)(ii)      the copay amount, and
 1(m)(iii)     the coinsurance amount;
 1(n)          The type of admission (e.g., admitted through emergency room,
               admitted through physician referral)
 1(o)          The patient's status (e.g. normal discharge, deceased, transferred to
               another inpatient rehabilitation facility) upon discharge
 1(p)          The name, National Provider Identification (NPI) number, and
               specialty area of practice of the admitting physician, referring
               physician, and treating physician associated with the claim




                                                 21
OMC\4811-8305-1710.v1-6/4/20
         Case 2:20-cv-01113-GJP Document 75-3 Filed 06/04/20 Page 26 of 26




OMC\4811-8305-1710.v1-6/4/20
